1 Reported in 205 N.W. 448.
This is a proceeding in mandamus commenced by relator to require the district court of Ramsey county to remand this cause to the district court of St. Louis county for trial. Upon consideration of the matter an informal order was entered upon the minutes of the court dismissing the proceedings and discharging the writ.
The petition for reargument complains that the reasons for the conclusion were not disclosed. The findings of the trial court are to the effect that respondent had not, when this action was begun, any office, resident agent, or business place [within the meaning of section 9214, G.S. 1923], within the county of St. Louis, but on the contrary said respondent being a domestic corporation resided in the county of Ramsey. With these facts determined adversely to the relators, their appeal to this court was without merit.
The petition for reargument is denied. *Page 526